Having considered petitioner's arguments and the documents
                 before us, we conclude that petitioner has not met his burden of
                 demonstrating that this court's intervention by way of extraordinary writ
                 relief is warranted.   See id. We therefore deny the petition. See NRAP
                 21(b)(1); Smith, 107 Nev. at 677, 818 P.2d at 851.
                             It is so ORDERED.



                                                                                     C.J.




                                                          Saitta




                 cc:   Hon. Elliott A. Sattler, District Judge
                       Hon. Bridget Robb Peck, District Judge
                       Shaun Allen Robinson
                       University of Nevada, Reno, Office of General Counsel
                       Enzenberger, Hughs & Herbolsheimer
                       Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e